     Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 1 of 20




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOHN ALLEN, JR. LAWON ALLEN, JR,                    §
DECEDENT’S SURVIVING HEIRS AND                      §
AS REPRESENTATIVES OF THE                           §
ESTATE OF JOHN ALLEN, SR.,                          §
DECEASED,                                           §
     Plaintiffs,                                    §
                                                    §
v.                                                  §      Civil Case No.: 4:18-cv-00171
                                                    §
JAY HAYS, HOUSTON POLICE OFFICER,                   §
IN HIS INDIVIDUAL CAPACITY,                         §
UKNOWN DEFENDANTJOHN DOE,                           §
HOUSTON POLICE OFFICER, IN HIS                      §
INDIVIDUAL CAPACITY AND THE CITY                    §
OF HOUSTON,                                         §
      Defendants.                                   §

                 DEFENDANTS J.T. HAYES AND CITY OF HOUSTONS’
                        SUPPLEMENTAL DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT;

       In accordance with Rule 26(a), Federal Rules of Civil Procedure, and the Court’s June 16,

2020 order [Doc. #50], Defendants J.T. HAYES (improperly named as Jay Hays) and CITY OF

HOUSTON (collectively “City Defendants” or by individual name) provide the following

supplemental responses to their January 29, 2018 disclosures:

A.    Persons Likely to Have Discoverable Information That May be Used to Support
Claims or Defenses (Rule 26(a)(1)(A)(i)):

1.     Allen, John, Jr., c/o Ms. Debra Jennings, 6140 HWY 6, #269, Missouri City, Texas 77459
(832-442-3700) or Ms. U.A. Lewis, 99 Detering, Suite #101, Houston, Texas 77002 (713-570-
6555). Plaintiff who is expected to testify about the injuries and damages that resulted from the
alleged misconduct of the City Defendants.

2.     Allen, Lawon, c/o Ms. Debra Jennings, 6140 HWY 6, #269, Missouri City, Texas 77459
(832-442-3700) or Ms. U.A. Lewis, 99 Detering, Suite #101, Houston, Texas 77002 (713-570-


Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 2 of 20




6555). Plaintiff who is expected to testify about the injuries and damages that resulted from the
alleged misconduct of the City Defendants.

3.     Allen, Sherman, 5231 Newkirk, Houston, Texas 77021 (phone number unknown). Father
of decedent who may testify about Plaintiffs’ injuries and damages that resulted from the alleged
misconduct of the City Defendants.

4.      Arterberry, Shanell, 3200 Anita Street, Houston, Texas 77004 (214-527-7865). Witness
to the events at issue in this lawsuit.

5.     Ayala, Jessica, Houston Forensic Science Center, Forensic Analysis Division, 1200 Travis,
Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation of
events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

6.     Chong, Y., Houston Forensic Science Center, Forensic Analysis Division, 1200 Travis,
Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation of
events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

7.     Connor Michael, Harris County District Attorney’s Office, Criminal Justice Center, 1201
Franklin, Suite 600, Houston, Texas 77002-1901 (713-274-5800). May have knowledge of the
criminal investigation and prosecutorial review of the events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15.

8.     Ellis, Shirley, 3508 Napoleon, Houston, Texas 77004 (832-805-4560). Common-law wife
of decedent, John Allen, Sr., who may have knowledge of the events at issue in this lawsuit.

9.     Evans, Quannel (a/k/a Quannel X), 2428 Southmore Blvd., Houston, Texas 77004 (713-
805-0726). Community activist who may have third-hand knowledge of the events at issue in this
lawsuit.

10.    Gastineau, T., Houston Forensic Science Center, Forensic Analysis Division, 1200 Travis,
Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation of
events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

11.    Gray, M., Harris County District Attorney’s Office, Criminal Justice Center, 1201
Franklin, Suite 600, Houston, Texas 77002-1901 (713-274-5800). May have knowledge of the
criminal investigation and prosecutorial review of the events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15.


Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 3 of 20




12.     Guale, Fessessework, Houston Forensic Science Center, Forensic Analysis Division, 1200
Travis, Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

13.     Hookano, Ryan, Houston Forensic Science Center, Forensic Analysis Division, 1200
Travis, Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

14.    Lozano, L., Houston Forensic Science Center, Forensic Analysis Division, 1200 Travis,
Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation of
events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

15.    Milton, Roger, M.D., Houston Forensic Science Center, Forensic Analysis Division, 1200
Travis, Houston, Texas 77002 (713-308-2600). Assistant medical examiner who may have
knowledge of the autopsy conducted on decedent, John Allen, Sr., under HFSC Med-Legal #15-
3921.

16.     Mushtaq, Kimberly Jones, Houston Forensic Science Center, Forensic Analysis Division,
1200 Travis, Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal
investigation of events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and
#1429042-15, including any forensic testing done under HFSC Forensic #2015-14993 and/or the
autopsy report under HFSC Med-Legal #15-3921.

17.     Nally, Melissa, Houston Forensic Science Center, Forensic Analysis Division, 1200
Travis, Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

18.    Okam, M., Houston Forensic Science Center, Forensic Analysis Division, 1200 Travis,
Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation of
events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

19.     Palatino, April, Houston Forensic Science Center, Forensic Analysis Division, 1200
Travis, Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,


Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 4 of 20




including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

20.    Ramirez, Julian, Harris County District Attorney’s Office, Criminal Justice Center, 1201
Franklin, Suite 600, Houston, Texas 77002-1901 (713-274-5800). May have knowledge of the
criminal investigation and prosecutorial review of the events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15.

21.    Salazar, A., Houston Forensic Science Center, Forensic Analysis Division, 1200 Travis,
Houston, Texas 77002 (713-308-2600). May have knowledge of the criminal investigation of
events at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15,
including any forensic testing done under HFSC Forensic #2015-14993 and/or the autopsy report
under HFSC Med-Legal #15-3921.

22.     Schechter, Arthur, 3200 Travis, 3rd Floor, Houston, Texas 77006 (713-757-7811). May
have knowledge of the Plaintiffs’ injuries and damages that resulted from the alleged misconduct
of the City Defendants.

23.    Unknown staff, employees, representatives, agents and custodian of records for Houston
Forensic Science Center, Forensic Analysis Division, 1200 Travis, Houston, Texas 77002 (713-
308-2600). May have knowledge of the criminal investigation of events at issue in this lawsuit
under HPD-Offense Reports #1419998-15 and #1429042-15, including any forensic testing done
under HFSC Forensic #2015-14993 and/or the autopsy report under HFSC Med-Legal #15-3921.

24.    Unknown staff, employees, representatives, agents, personnel and custodian of records for
the Harris County District Attorney’s Office, Criminal Justice Center, 1201 Franklin, Suite 600,
Houston, Texas 77002-1901 (713-274-5800). May have knowledge of the criminal investigation
and prosecutorial review of the events at issue in this lawsuit under HPD-Offense Reports
#1419998-15, #1429042-15 and #1420547-15.

25.    Unknown staff, employees, representatives, agents, personnel and custodian of records for
Texas Attorney General’s Office, 209 West 14th Street, P.O. Box 12548, Capitol Station, Austin,
Texas 78711-2548 (512-463-2100). May have knowledge of the criminal investigation involving
the events at issue in this lawsuit under HPD-Offense Reports #1419998-15, and #1429042-15.

26.    Unknown staff, employees, representatives, agents, personnel and custodian of records for
Columbia Life Insurance, Vestal Parkway East, P.O. Box 1381, Binghamton, New York 13902
(800-305-1335). Provided life insurance coverage to decedent, John Allen, Sr., and thus, may
have knowledge of the events at issue in this lawsuit under HPD-Offense Reports #1419998-15,
#1429042-15 and #1420547-15.

27.    Unknown staff, employees, representatives, agents, personnel and custodian of records for
RBEX Inc., dba Apple Towing Company, 2030 Holmes Road, Houston, Texas 77045 (713-383-
6200). May have knowledge of the events that are the basis of this lawsuit.


Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 5 of 20




28.    Vaughn, Martha, 5231 Newkirk, Houston, Texas 77021 (phone number unknown). Mother
of decedent who may testify about Plaintiffs’ injuries and damages that resulted from the alleged
misconduct of the City Defendants.

29.    Wolf, Dwayne, Ph.D., Houston Forensic Science Center, Forensic Analysis Division, 1200
Travis, Houston, Texas 77002 (713-308-2600). Assistant medical examiner who may have
knowledge of the autopsy conducted on decedent, John Allen, Sr., under HFSC Med-Legal #15-
3921.

All of the below listed individuals are commissioned peace officers for the State of Texas with
the Houston Police Department (“HPD”) or Houston Fire Department (“HFD”), or are
civilian employees with HPD, and pursuant to Sections 55.117, and 55.175, Texas
Government Code, the home address, home telephone numbers, personal identifying
information and information concerning any spouse and children will not be disclosed. All
of the below listed officers and employees of HPD and/or HFD are employees of Defendant
City of Houston and arrangements to either contact or take depositions of any of the below
listed individuals should be made by contacting the following attorney of record in this case:
Jim Butt, Sr. Assistant City Attorney, City of Houston Legal Department, P.O. Box 368,
Houston, Texas 77001 (832-393-6320).
1.      Adams, Jonathan, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

2.      Aguilera, S.A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

3.      Amezcua, Eddie, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

4.      Arnaud, Marc, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

5.      Arroyo, M., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Officer with HPD who may testify about her background, education, training,
employment history, job duties with HPD, authority of peace officers to act in various situations,
duties and knowledge of the Homicide Division of HPD as well as her involvement in and/or

Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 6 of 20




knowledge of the criminal investigation of events at issue in this lawsuit under HPD-Offense
Reports #1419998-15, #1429042-15 and #1420547-15.

6.      Baker, Alton, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

7.      Bass, J., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Officer with HPD who may testify about her background, education, training,
employment history, job duties with HPD, authority of peace officers to act in various situations,
as well as her involvement in and/or knowledge of the criminal investigation of events at issue in
this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15. May also
testify about his knowledge, if any, of the administrative investigation of events at issue under
HPD-IAD Issue Report #48832-2015.

8.      Berry, Monica, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Employee with HPD who may testify about her background, education,
training, employment history, job duties with HPD, as well as her knowledge of open records
requests made regarding the criminal investigation of events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15. May also testify about his
knowledge, if any, of the administrative investigation of events at issue under HPD-IAD Issue
Report #48832-2015.

9.      Brewster, C.C., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties and knowledge of HPD, authority of peace officers to act
in various situations, as well as his involvement in and/or knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and
#1420547-15. May also testify about his knowledge, if any, of the administrative investigation of
events at issue under HPD-IAD Issue Report #48832-2015.

10.     Burleson, John, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

11.     Childers, John, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

12.     Childs-Henry, Mary K., Houston Police Department, 1200 Travis, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). Officer with HPD who may testify about her background, education,
Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 7 of 20




training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as her involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15. May also
testify about his knowledge, if any, of the administrative investigation of events at issue under
HPD-IAD Issue Report #48832-2015.

13.     Crawford, J.M., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Sergeant with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, duties and responsibilities as a supervisor with HPD, his involvement in and/or
knowledge of the criminal investigation of events at issue in this lawsuit under HPD-Offense
Reports #1419998-15, #1429042-15 and #1420547-15. May also testify about his knowledge, if
any, of the administrative investigation of events at issue under HPD-IAD Issue Report #48832-
2015.

14.     Custodian of Records for Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas
77002 (c/o Jim Butt: 832-393-6320). Custodian is expected to testify that HFD Report
#1511040019, including but not limited to all reports, supplemental reports, witness statements,
investigation supplements, and all other records or documents contained in said case file are
business records and records of regularly conducted activity within the meaning of the Federal
Rules of Evidence.

15.     Custodian of Records for Houston Police Department, 1200 Travis, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). Custodian is expected to testify that HPD-Offense Reports
#1419998-15, #1429042-15 and #1420547-15, as well as HPD-IAD Issue Report #48832-2015,
including but not limited to all reports, supplemental reports, witness statements, investigation
supplements, call-taker tapes, dispatch tapes, all photographs, all videos, and all other records or
documents contained in said case files are business records and records of regularly conducted
activity within the meaning of the Federal Rules of Evidence.
16.     DeLaRosa, Roger, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the administrative investigation
conducted by Internal Affairs under HPD IAD Issue #48832-2015. May also testify about his
knowledge, if any, of the criminal investigation of the events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15.

17.     Dominguez, J., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigations of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 8 of 20




18.     Garza, Roberto, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

19.    Guajardo, Demetria, Houston Police Department, c/o Jim Butt, City of Houston Legal
Department, P.O. Box 368, Houston, Texas 77001 (832-393-6320). Former employee with HPD
who may testify about her background, education, training, employment history, job duties with
HPD, authority of peace officers to act in various situations, as well as her involvement in and/or
knowledge of the criminal investigation of events at issue in this lawsuit under HPD-Offense
Reports #1419998-15 and #1429042-15. May also testify about his knowledge, if any, of the
administrative investigation of events at issue under HPD-IAD Issue Report #48832-2015.

20.     Guerrero, Efrain, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

21.     Guzman, J., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

22.     Hayes, Justin, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Defendant who is expected to testify about his background, education and
training, employment history, job duties and knowledge of HPD, as well as his actions and
participation in the events that are the basis of this lawsuit.

23.     Holbrook, M.L, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Sergeant with HPD who may testify about her background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, duties and responsibilities as a supervisor with HPD as well as her involvement in
and/or knowledge of the criminal investigation of events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15. May also testify about his
knowledge, if any, of the administrative investigation of events at issue under HPD-IAD Issue
Report #48832-2015.

24.     Hurban, Matthew, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties and knowledge of HPD, authority of peace officers to act
in various situations, as well as his involvement in and/or knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and
#1420547-15. May also testify about his knowledge, if any, of the administrative investigation of
events at issue under HPD-IAD Issue Report #48832-2015.

Defendants Hayes and COH
Supplemental Disclosures
    Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 9 of 20




25.     Hynninen, Philip, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

26.     Ivy, Danielle, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit and
reports generated under HFD Report #1511040019.

27.     Jones, Jay, Houston Police Department, c/o Jim Butt, City of Houston Legal Department,
P.O. Box 368, Houston, Texas 77001 (832-393-6320). Former Captain with HPD who may testify
about his background, education, training, employment history, job duties with HPD, authority of
peace officers to act in various situations, duties and responsibilities as a supervisor with the
Homicide Division of HPD as well as his involvement in and/or knowledge of the criminal
investigation of events at issue in this lawsuit under HPD-Offense Reports #1419998-15,
#1429042-15 and #1420547-15. He may offer opinions regarding the actions of Defendant Justin
Hayes at the time in question, and that HPD does not maintain a custom, policy or practice of
conscience, deliberate indifference to the citizens of the City of Houston, including the decedent
and Plaintiffs. He may offer an opinion that no policy, custom or practice of the City of Houston
was the moving force behind nor the actual cause of the Plaintiffs’ alleged injuries and that the
training, supervision and discipline of HPD police officers is constitutionally sufficient, and that
no alleged lack of training, supervision or discipline was the moving force behind any of Plaintiffs’
alleged injuries.

28.     Kong, Ross, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15. May also
testify about his knowledge, if any, of the administrative investigation of events at issue under
HPD-IAD Issue Report #48832-2015.

29.     Lamunyon, C., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

30.     Lopez, Jose, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 10 of 20




May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

31.     Mahoney, R.L., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

32.      McClelland, Charles, Houston Police Department, c/o Jim Butt, City of Houston Legal
Department, P.O. Box 368, Houston, Texas 77001 (832-393-6320). Former police chief for HPD
at the time of the events at issue in this lawsuit. He may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, duties and responsibilities as a supervisor with HPD, his knowledge of the criminal
investigation of the events at issue in this lawsuit under HPD-Offense Reports #1419998-15,
#1429042-15 and #1420547-15, as well as his knowledge, if any, of the administrative
investigation of events at issue under HPD-IAD Issue Report #48832-2015.. He may offer
opinions regarding the actions of Defendant Justin Hayes at the time in question, and that HPD
does not maintain a custom, policy or practice of conscience, deliberate indifference to the citizens
of the City of Houston, including the decedent and Plaintiffs. He may offer an opinion that no
policy, custom or practice of the City of Houston was the moving force behind nor the actual cause
of the Plaintiffs’ alleged injuries and that the training, supervision and discipline of HPD police
officers is constitutionally sufficient, and that no alleged lack of training, supervision or discipline
was the moving force behind any of Plaintiffs’ alleged injuries.

33.     McGee, J.A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15, including any
actions taken by crime scene, reports completed or testing done under HFSC Forensic #2015-
14993. May also testify about his knowledge, if any, of the administrative investigation of events
at issue under HPD-IAD Issue Report #48832-2015.

34.    McKinney, D.R., Houston Police Department, c/o Jim Butt, City of Houston Legal
Department, P.O. Box 368, Houston, Texas 77001 (832-393-6320). Former assistant chief for
HPD at the time of the events at issue in this lawsuit. He may testify about his background,
education, training, employment history, job duties with HPD, authority of peace officers to act in
various situations, duties and responsibilities as a supervisor with HPD as well as his knowledge
of the criminal investigation of the events at issue in this lawsuit under HPD-Offense Reports
#1419998-15, #1429042-15 and #1420547-15, as well as his knowledge, if any, of the
administrative investigation of events at issue under HPD-IAD Issue Report #48832-2015. He
may offer opinions regarding the actions of Defendant Justin Hayes at the time in question, and

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 11 of 20




that HPD does not maintain a custom, policy or practice of conscience, deliberate indifference to
the citizens of the City of Houston, including the decedent and Plaintiffs. He may offer an opinion
that no policy, custom or practice of the City of Houston was the moving force behind nor the
actual cause of the Plaintiffs’ alleged injuries and that the training, supervision and discipline of
HPD police officers is constitutionally sufficient, and that no alleged lack of training, supervision
or discipline was the moving force behind any of Plaintiffs’ alleged injuries.

35.     Meek, K.L., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Sergeant with HPD who may testify about her background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, duties and knowledge of the Homicide Division of HPD as well as her involvement in
and/or knowledge of the criminal investigation of events at issue in this lawsuit under HPD-
Offense Reports #1419998-15, #1429042-15 and #1420547-15.

36.     Meeler, Warren, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Lieutenant with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, duties and responsibilities as a supervisor with the Homicide Division of HPD as well
as his involvement in and/or knowledge of the criminal investigation of events at issue in this
lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15. He may offer
opinions regarding the actions of Defendant Justin Hayes at the time in question, and that HPD
does not maintain a custom, policy or practice of conscience, deliberate indifference to the citizens
of the City of Houston, including the decedent and Plaintiffs. He may offer an opinion that no
policy, custom or practice of the City of Houston was the moving force behind nor the actual cause
of the Plaintiffs’ alleged injuries and that the training, supervision and discipline of HPD police
officers is constitutionally sufficient, and that no alleged lack of training, supervision or discipline
was the moving force behind any of Plaintiffs’ alleged injuries.

37.     Mitchell, Eric, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

38.     Morelli, Diego, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

39.     Morley, B., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 12 of 20




May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

40.     Noftsier, Richard, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15 and #1429042-15. May also
testify about his knowledge, if any, of the administrative investigation of events at issue under
HPD-IAD Issue Report #48832-2015.

41.     Oettmeier, T.N., Houston Police Department, c/o Jim Butt, City of Houston Legal
Department, P.O. Box 368, Houston, Texas 77001 (832-393-6320). Former assistant chief for
HPD at the time of the events at issue in this lawsuit. He may testify about his background,
education, training, employment history, job duties with HPD, authority of peace officers to act in
various situations, duties and responsibilities as a supervisor with HPD, his knowledge of the
criminal investigation of the events at issue in this lawsuit under HPD-Offense Reports #1419998-
15, #1429042-15 and #1420547-15, as well as his knowledge, if any, of the administrative
investigation of events at issue under HPD-IAD Issue Report #48832-2015. He may offer opinions
regarding the actions of Defendant Justin Hayes at the time in question, and that HPD does not
maintain a custom, policy or practice of conscience, deliberate indifference to the citizens of the
City of Houston, including the decedent and Plaintiffs. He may offer an opinion that no policy,
custom or practice of the City of Houston was the moving force behind nor the actual cause of the
Plaintiffs’ alleged injuries and that the training, supervision and discipline of HPD police officers
is constitutionally sufficient, and that no alleged lack of training, supervision or discipline was the
moving force behind any of Plaintiffs’ alleged injuries.

42.     Oliphant, Jason, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties with HPD, authority of peace officers to act in various situations,
as well as his involvement in and/or knowledge of the criminal investigation of events at issue in
this lawsuit under HPD-Offense Reports #1419998-15, #1420547-15 and #1429042-15, including
any actions taken by crime scene, reports completed or testing done under HFSC Forensic #2015-
14993.

43.     Orozco, A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Sergeant with HPD who may testify about his background, education, training,
employment history, job duties with HPD, authority of peace officers to act in various situations,
duties and responsibilities as a supervisor with HPD Internal Affairs as well as his involvement in
and/or knowledge of the administrative investigation by Internal Affairs under HPD IAD Issue
#48832-2015. May also testify about his knowledge, if any, of the criminal investigation of the
events at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1420547-15 and
#1429042-15.



Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 13 of 20




44.     Palatino, A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

45.     Pierrel, Thomas, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

46.     Ravizza, Robert, Houston Fire Department, 1801 Smith, 7th Floor, Houston, Texas 77002
(c/o Jim Butt: 832-393-6320). May have knowledge of the events that are the basis of this lawsuit
and reports generated under HFD Report #1511040019.

47.     Ready, D.W., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Captain with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, duties and responsibilities as a supervisor with the Homicide Division of HPD as well
as his involvement in and/or knowledge of the criminal investigation of events at issue in this
lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15. He may offer
opinions regarding the actions of Defendant Justin Hayes at the time in question, and that HPD
does not maintain a custom, policy or practice of conscience, deliberate indifference to the citizens
of the City of Houston, including the decedent and Plaintiffs. He may offer an opinion that no
policy, custom or practice of the City of Houston was the moving force behind nor the actual cause
of the Plaintiffs’ alleged injuries and that the training, supervision and discipline of HPD police
officers is constitutionally sufficient, and that no alleged lack of training, supervision or discipline
was the moving force behind any of Plaintiffs’ alleged injuries.

48.     Riggs, D.A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

49.     Rivas, R., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 14 of 20




50.     Salina, Tyler, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

51.     Senties, Victor, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

52.     Sneed, Jeffrey, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

53.     Stengle, K., Houston Police Department, c/o Jim Butt, City of Houston Legal Department,
P.O. Box 368, Houston, Texas 77001 (832-393-6320). Former employee with HPD who may
testify about his background, education, training, employment history, job duties with HPD,
authority of peace officers to act in various situations, as well as his involvement in and/or
knowledge of the criminal investigation of events at issue in this lawsuit under HPD-Offense
Reports #1419998-15, #1420547-15 and #1429042-15. May also testify about his knowledge, if
any, of the administrative investigation of events at issue under HPD-IAD Issue Report #48832-
2015.

54.     Stephens, M.M., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

55.   Sweet, R, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Lieutenant with HPD who may testify about his background, education, training,
employment history, job duties with HPD, authority of peace officers to act in various situations,

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 15 of 20




duties and responsibilities as a supervisor with HPD as well as his involvement in and/or
knowledge of the criminal investigation of events at issue in this lawsuit under HPD-Offense
Reports #1419998-15, #1429042-15 and #1420547-15. May also testify about his knowledge, if
any, of the administrative investigation of events at issue under HPD-IAD Issue Report #48832-
2015.

56.     Thorp, S.A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties and knowledge of HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

57.    Unknown staff, employees, representatives, agents and personnel at Houston Police
Department Internal Affairs Division, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt: 832-393-
6320). May have knowledge of the criminal investigation of the events at issue in this lawsuit
under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15, as well as the
administrative investigation of events at issue under HPD-IAD Issue Report #48832-2015.

58.    Unknown staff, employees, representatives, agents and personnel at Houston Police
Department Crime Reduction Unit, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt: 832-393-
6320). May have knowledge of the criminal investigation of the events at issue in this lawsuit
under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.

59.    Unknown staff, employees, representatives, agents and personnel at Houston Fire
Department, 1801 Smith, 7th Floor, Houston, Texas 77002 (c/o Jim Butt: 832-393-6320). May
have knowledge of the events that are the basis of this lawsuit and reports generated under HFD
Report #1511040019.

60.    Unknown staff, employees, representatives, agents, and personnel at Houston Police
Department Homicide Division, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt: 832-393-
6320). May have knowledge of the criminal investigation of the events at issue in this lawsuit
under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.

61.    Unknown staff, employees, representatives, agents, and personnel at Houston Police
Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt: 832-393-6320). May have
knowledge of the criminal investigation of the events at issue in this lawsuit under HPD-Offense
Reports #1419998-15, #1429042-15 and #1420547-15, as well as the administrative investigation
of events at issue under HPD-IAD Issue Report #48832-2015.

62.     Vela, P., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim Butt:
832-393-6320). Officer with HPD who may testify about his background, education, training,
employment history, job duties with HPD, authority of peace officers to act in various situations,
as well as his involvement in and/or knowledge of the criminal investigation of events at issue in

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 16 of 20




this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15. May also
testify about his knowledge, if any, of the administrative investigation of events at issue under
HPD-IAD Issue Report #48832-2015.

63.     Verbitskey, L.R., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.

64.     Wells, S.A., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties and knowledge of HPD, authority of peace officers to act
in various situations, as well as his involvement in and/or knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and
#1420547-15. May also testify about his knowledge, if any, of the administrative investigation of
events at issue under HPD-IAD Issue Report #48832-2015.

65.     Winebrenner, Kent, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties and knowledge of HPD, authority of peace officers to act
in various situations, as well as his involvement in and/or knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and
#1420547-15. May also testify about his knowledge, if any, of the administrative investigation of
events at issue under HPD-IAD Issue Report #48832-2015.

66.      Woodard, C., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and 1420547-15,
and his knowledge of the decedent’s prior criminal history. May also testify about his knowledge,
if any, of the administrative investigation of events at issue under HPD-IAD Issue Report #48832-
2015.

67.     Young, R.D., Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o Jim
Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties with HPD, authority of peace officers to act in various
situations, as well as his involvement in and/or knowledge of the criminal investigation of events
at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and #1420547-15.
May also testify about his knowledge, if any, of the administrative investigation of events at issue
under HPD-IAD Issue Report #48832-2015.


Defendants Hayes and COH
Supplemental Disclosures
     Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 17 of 20




68.     Zimmerman, Jason, Houston Police Department, 1200 Travis, Houston, Texas 77002 (c/o
Jim Butt: 832-393-6320). Officer with HPD who may testify about his background, education,
training, employment history, job duties and knowledge of HPD, authority of peace officers to act
in various situations, as well as his involvement in and/or knowledge of the criminal investigation
of events at issue in this lawsuit under HPD-Offense Reports #1419998-15, #1429042-15 and
#1420547-15. May also testify about his knowledge, if any, of the administrative investigation of
events at issue under HPD-IAD Issue Report #48832-2015.

B.      Documents That Support Claims or Defenses (Rule 26(a)(1)(A)(ii)):

1.      City Defendants have previously produced the below listed files on a thumb drive to
Plaintiffs on or about February 23, 2018. The below listed files are subject to the protective order
entered by the Court on or about February 14, 2018 [Doc. #7-minute entry stating nondisclosure
granted].

           •   HPD-Offense Report #1419998-15
               [Bates #COH/ALLEN/001091-001148]

           •   HPD-Offense Report #1429042-15
               [Bates #COH/ALLEN/001163-001172]

           •   HPD-Offense Report #1420547-15
               [Bates #COH/ALLEN/001149-001162]

           •   HPD Report #0633334-13
               [Bates #COH/ALLEN/001203-001206]

           •   HPD Report #1121010-13
               [Bates #COH/ALLEN/001207-001210]

           •   HPD Report #0280612-14
               [Bates #COH/ALLEN/001193-001198]

           •   HPD Report #043347-14
               [Bates #COH/ALLEN/001199-001202]

           •   HPD Report #1182943-14
               [Bates #COH/ALLEN/001173-001192]

           •   HPD-IAD Issue #48832-2015
               [Bates #COH/ALLEN/000001-000287]

           •   Harris County Institute Forensic Sciences-Autopsy Report #ML15-3921
               [Bates #COH/ALLEN/000264-000278]

Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 18 of 20




2.     The following documents are not subject to the Court’s protective order and being
produced for the first time with these supplemental responses:

           •   HPD General Order #200-03 (investigations of employee misconduct)
               [Bates #COH/ALLEN/001965-001972]

           •   HPD General Order #200-08 (conduct and authority)
               [Bates #COH/ALLEN/001973-001979]

           •   HPD General Order #600-17 (use of force)
               [Bates #COH/ALLEN/001980-001995]

3.      The below listed categories of documents are located in the Vernon’s Annotated Texas
Statutes, which are equally accessible and available to the Plaintiffs:

       a. Texas Code of Criminal Procedure
          • Article 2.12    Who are Peace Officers

          •    Article 2.13    Duties and Powers

          •    Article 6.05    Duty of Police Officers as to Threats

          •    Article 6.06    Peace Officers to Prevent Injury

          •    Article 6.07    Conduct of Peace Officer

          •    Article 14.01   Offense Within View

          •    Article 14.03   Authority of Peace Officers

          •    Article 14.05   Rights of Officer

          •    Article 15.22   When a Person is Arrested

          •    Article 15.23   Time of Arrest

          •    Article 15.24   What Force May Be Used


       b. Texas Penal Code
          • Section 1.07(a)(36)       Definition of Peace officer

          •    Section 2.03           Defense

          •    Section 2.04           Affirmative Defense
Defendants Hayes and COH
Supplemental Disclosures
     Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 19 of 20




          •   Section 9.04            Threats as Justifiable Force

          •   Section 9.21            Public Duty

          •   Section 9.22            Necessity

          •   Section 9.31            Self-Defense

          •   Section 9.32            Deadly Force in Defense of Person

          •   Section 9.33            Defense of Third Person

          •   Section 9.51            Arrest and Search

          •   Section 15.01           Criminal Attempt

          •   Section 22.02           Aggravated Assault

C.      Calculation of Each Damage Claimed (Rule 26(a)(1)(A)(iii)):

City Defendants are not seeking damages in this action.

D.      Insurance Agreements (Rule 26(a)(1)(A)(iv):

1.       With respect to the City of Houston, there is no insurance agreement that would satisfy part
or all of any judgement which may be entered in this case.

2.      With respect to Officer Hayes, there is no insurance agreement that would satisfy part or
all of any judgment which may be entered in this case against him. Pursuant to TX Code of
Ordinance Section 2-304, the City of Houston is obligated to indemnify the named defendant
police officer for damages up to $100,000 to any one person or $300,000 for any single occurrence
of personal injury. See TX Code of Ordinance Section 2-304, which is equally accessible to
Plaintiffs online at www.houstontx.gov/codes.


                                              Respectfully submitted,
                                              RONALD C. LEWIS
                                              City Attorney

                                              KELLY DEMPSEY
                                              Chief, Torts/Civil Rights Section




Defendants Hayes and COH
Supplemental Disclosures
   Case 4:18-cv-00171 Document 57-3 Filed on 07/20/20 in TXSD Page 20 of 20




Date: June 26, 2020.                 By:     /s/ James C. Butt
                                             JAMES C. BUTT
                                             Senior Assistant City Attorney
                                             ATTORNEY-IN-CHARGE
                                             State Bar No. 24040354
                                             Fed. Bar No. 725423
                                             Jim.Butt@houstontx.gov
                                             Tel. (832) 393-6320 (direct line)

                                             CITY OF HOUSTON LEGAL DEPARTMENT
                                             P.O. BOX 368
                                             Houston, Texas 77001-0368
                                             Telephone: 832.393.6491
                                             Fax: 832.393.6259

                                             ATTORNEYS FOR DEFENDANT
                                             CITY OF HOUSTON & J.T. HAYES

                                CERTIFICATE OF SERVICE
I certify that, pursuant to the Federal Rules of Civil Procedure, a true copy of the instrument to
which this certificate is attached was served via email and certified mail to the following :

Debra V. Jennings                                   U.A. Lewis
6140 HWY 6, #269                                    99 Detering, Suite #101
Missouri City, Texas 77459                          Houston, Texas 77002
lawyerdvj@gmail.com                                 myattorneyatlaw@gmail.com


                                                    /s/ James C. Butt
                                                    James C. Butt




Defendants Hayes and COH
Supplemental Disclosures
